Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1-14 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed 5/25/2022, with respect to independent claims 1 and 14 have been fully considered and are persuasive. The rejection of claims 1-14 have been withdrawn. 


In the final Office Action mailed on 1/28/2022, claims 1-2, 3, 6, 7, 8, 9, 10 and 14 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 7, 8, 9, 10, 11 and 16 of U.S. Patent No. US 10866213 B2 (the ‘213 patent) in view of Lepage et al. (Hereinafter “Lepage”) in the US patent Application Publication Number US 20100007342 A1 and further in view of RENATO GRACIN et al. (Hereinafter “Gracin”) in the NPL- DETECTING OF CRACKS BY USING +POINT EDDY CURRENT PROBE in the International Conference Nuclear Option in Countries with Small and Mee.Opatija, Croatia, 1996.

The rejection of claims 1-2, 3, 6, 7, 8, 9, 10 and 14 on the ground of nonstatutory double patenting has been withdrawn because applicant has filed the Terminal Disclaimer on 5/02/2022 and Terminal disclaimer is approved on 5/02/2022. Therefore, the double patenting rejection of Claims 1-2, 3, 6, 7, 8, 9, 10 and 14 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 7, 8, 9, 10, 11 and 16 of U.S. Patent No. US 10866213 B2 (the ‘213 patent) in view of Lepage et al. (Hereinafter “Lepage”) in the US patent Application Publication Number US 20100007342 A1 and further in view of RENATO GRACIN has been withdrawn. 


Applicant argues on page 7 of the remarks regarding the rejection of claims 1 and 14,  under 35 U.S.C. 103 as being unpatentable over Lepage et al. (Hereinafter “Lepage”) in the US patent Application Publication Number US 20100007342 A1 in view of RENATO GRACIN et al. (Hereinafter “Gracin”) in the NPL- DETECTING OF CRACKS BY USING +POINT EDDY CURRENT PROBE in the International Conference Nuclear Option in Countries with Small and Mee Opatija, Croatia, 1996, that, “Claim 1 recites an eddy current sensor array for non-destructive inspection of a metal object comprising one or more plus-point coils and a flexible printed circuit. Claim 1, amended as proposed, recites each of said strips containing a pair of coils oriented along the length of the strip, the pair of coils including a first coil being proximate to said first end and a second coil being proximate to said second end, each of said coils being configured to excite an eddy current in the metal object or to sense said eddy current, wherein the first and second coils are located on the same strip.
As indicated in the Interview Summary, Lepage does not disclose that the first and second coils are located on the same strip. For example, the Final Office Action provides a mapping of the elements of claim 1 to Lepage via a modified Fig. 5 (Final Office Action — page 19). As illustrated in modified Fig. 5, the first coil is located on a different strip than the second coil. Gracin also does not disclose or suggest these features of amended claim 1.
For at least these reasons, the combination of Lepage and Gracin does not disclose or suggest each of the features of claim 1. Accordingly, withdrawal of the rejection and allowance of claim 1 are respectfully requested”.

Applicant’s argument regarding the rejection of claims 1 and 14, under 35 U.S.C. 103 as being unpatentable over Lepage et al. in view of RENATO GRACIN is persuasive because of the amendment filed on 5/25/2022 which overcomes the reference Lepage as Lepage does not disclose that the first coil and the second coils are located on the same stripe. Therefore, the rejection of claims 1 and 14 has been withdrawn. 



Claims 1-14 are allowed in view of the applicant’s Terminal Disclaimer filed on 5/02/2022 and approved on 5/02/2022 and the amendment filed on 5/25/2022 which overcomes the references Lepage and Gracin.   

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

one or more plus-point coils; ……………..
each of said strips containing a pair of coils oriented along the length of the strip, the pair of coils including a first coil being proximate to said first end and a second coil being proximate to said second end, …….., wherein the first and second coils are located on the same strip, 
each of said strips being independently flexible from one another, and 
wherein said eddy current sensor array is configured to be scanned over the metal object in a direction orthogonal to said first and second parallel sides such that the plurality of adjacent strips are moved in a direction corresponding to the orientation of the length of the strips when the eddy current sensor array is scanned over the metal object. 

Lepage et al. (US 20100007342 A1) and RENATO GRACIN et al. in the NPL- DETECTING OF CRACKS BY USING +POINT EDDY CURRENT PROBE in the International Conference Nuclear Option in Countries with Small and Mee Opatija, Croatia, 1996 are regarded as the closest prior art to the invention of claim 1. Lepage discloses, “non-destructive testing and inspection devices (NDT/NDI) and more particularly to the flexibility of the probes and/or transducers of an NDT/NDI system such as eddy current array (ECA) inspection systems (Paragraph [0002] Line 1-2). The ECA probe 4 includes a base 2, which is preferably a flexible printed circuit board (PCB) (Paragraph [0030] Line 2-4). Figure 5 shows rectangular configuration having first and second parallel sides, third and fourth parallel sides. support blocks 60 as the strips are added on top of probe 50. In one design for support blocks 60, polyurethane can be directly molded on top of coils 12 and 12', bond pads 16 and base 2 (Paragraph [0046] Line 3-5). Two rows of coils 12 and 12' are attached to base 2 by any coupling means such as soldering and gluing. Each row of the coils 12 and 12' are preferably parallel to each other (Paragraph [0030] Line 4-7). (two rows of coils 12 and 12' are arranged in staggered relationship with each other to achieve optimized coverage of the scan path and therefore high test resolution (Paragraph [0034] Line 3-5). FIG. 2A, shows how the flexible ECA probe is used in an ECA operation is illustrated. In this case, probe 4 is shown being used to scan test object 20 with a contoured surface 22 curving in the scan direction. Slit or flexible joint 14 allows the probe to bend in the scan direction to easily fit the contoured surface (Paragraph [0038] Line 1-6). FIG. 2B shows the flexible ECA probe is used in another ECA operation. In this case, probe 4 is shown being used to scan test object 20 with a contoured surface 22 curving in direction transverse to scan direction. Slit or flexible joint 14 allows base 2 bend along natural bending lines 10 and 10' without causing undesirable deformation to base 2 (Paragraph [0039] Line 1-7). Noting that slit or flexible joint 14 is applied along axis 8 similarly to preferred embodiment, probe 50 can be bent freely along axis 8. In order to maintain desired flexibility of the probe, support blocks 60 can be designed to cover a few, such as three, coils 12 at a time, leaving natural bending lines 10s and 10's open (Paragraph [0046] Line 5-10). As can be seen in FIG. 1, the natural bending lines, such as 10s for row 12 run right into the rigid coils of 12'. Since here the rows 12 and 12' are separated by either slit or other flexible joint 14, row 12 and 12' can now bend along their own the natural bending lines 10s or 10's separately (Paragraph [0034] Line 9-13). Noting that slit or flexible joint 14 is applied along axis 8 similarly to preferred embodiment, probe 50 can be bent freely along axis 8. In order to maintain desired flexibility of the probe, support blocks 60 can be designed to cover a few, such as three, coils 12 at a time, leaving natural bending lines 10s and 10's open (Paragraph [0046] Line 5-10)” but Lepage does not disclose that the eddy current sensor array comprises, one or more plus-point coils, wherein the first and second coils are located on the same strip (In Figure 5 shows that the first and second coils are in different strip),  each of said strips being independently flexible from one another (Lepage discloses that the Slit or flexible joint 14 allows base 2 bend along natural bending lines 10 and 10' but each of the strips are not independently flexible from one another). GRACIN discloses, “the development of eddy current "+Point" probing technique makes possible to meet demands of finding small cracks in difficult parts of steam generator tubing, such as top of tube .sheet and sleeved ·part of tube (Abstract Line 1-3, Page 185). Example of +Point probe head is given in Figure 7 .. This probe consists of two pancake coils (one conventional one shielded) and +Point coil. Presented probe is designed for top of tube sheet examination (Page 187 Line 45-47).” But Gracin does not disclose wherein the first and second coils are located on the same strip, each of said strips being independently flexible from one another. However, the invention of Lepage and GRACIN, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “one or more plus-point oils;……………..each of said strips containing a pair of coils oriented along the length of the strip, the pair of coils including a first coil being proximate to said first end and a second coil being proximate to said second end, …….., wherein the first and second coils are located on the same strip, each of said strips being independently flexible from one another, and wherein said eddy current sensor array is configured to be scanned over the metal object in a direction orthogonal to said first and second parallel sides such that the plurality of adjacent strips are moved in a direction corresponding to the orientation of the length of the strips when the eddy current sensor array is scanned over the metal object” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference. 

Claims 2-13 are allowed by virtue of their dependence from claim 1. 


Regarding claim 14, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

one or more plus-point coils…………………..
 the pair of coils including a first coil proximate to a first end of the strip and a second coil proximate to a second end of the strip ..……, wherein the first and second coils are located on the same strip, 
each of said strips being independently flexible from one another, and 
wherein said eddy current sensor array is configured to scan the metal object in a direction substantially orthogonal to said first and second sides such that the plurality of adjacent strips are moved in a direction corresponding to the orientation of the length of the strips when the eddy current sensor array scans the metal object.

The most pertinent prior art of record to Lepage et al. (US 20100007342 A1) and RENATO GRACIN et al. in the NPL- DETECTING OF CRACKS BY USING +POINT EDDY CURRENT PROBE in the International Conference Nuclear Option in Countries with Small and Mee Opatija, Croatia, 1996, failed to specifically teach the invention as claimed. However, the invention of Lepage and GRACIN, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “one or more plus-point coils………………….. the pair of coils including a first coil proximate to a first end of the strip and a second coil proximate to a second end of the strip ..……, wherein the first and second coils are located on the same strip, each of said strips being independently flexible from one another, and wherein said eddy current sensor array is configured to scan the metal object in a direction substantially orthogonal to said first and second sides such that the plurality of adjacent strips are moved in a direction corresponding to the orientation of the length of the strips when the eddy current sensor array scans the metal object.” and also in combination with all other elements in claim 14 distinguish the present invention from the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NASIMA MONSUR/Primary Examiner, Art Unit 2866